Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered November 3, 1986, convicting him of robbery in the second degree, grand larceny in the third degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by virtue of the prosecutor’s comments during summation is unpreserved for appellate review (see, CPL 470.05 [2]; see also, People v Nuccie, 57 NY2d 818; People v Dordal, 55 NY2d 954; People v Reed, 136 AD2d 577). In any event, we find that the prosecutor’s remarks did not exceed the broad bounds of rhetorical comment permissible during closing argument (see, People v Galloway, 54 NY2d 396, 399).
We further find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Eiber, Spatt and Rosenblatt, JJ., concur.